Citation Nr: 0915261	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  07-32 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected left foot and ankle peripheral sensory 
neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, M.D.L, and M.C.


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel

INTRODUCTION

The Veteran had active service from March 1944 to October 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the 
Milwaukee, Wisconsin Regional Office (RO) of the Department 
of Veterans Affairs (VA) that granted service connection for 
left foot and ankle peripheral sensory neuropathy and 
assigned a 10 percent evaluation, effective March 29, 2006.  
In May 2008, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge. A transcript of 
that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With respect to the duty to the assist, VA must make 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) 
(2008).  Such assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 
3.159(c)(4) (2008).  Such assistance includes the obligation 
to obtain ongoing treatment records while a claim is pending.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480. 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).
The record reflects that the Veteran was last examined for 
his left foot and ankle peripheral sensory neuropathy in 
September 2006.  However, in reviewing the examination 
report, the Board finds that the examination, which was 
provided for the purposes of determining the etiology of the 
Veteran's left foot and ankle condition, is not sufficient 
because the findings reported therein are not fully 
responsive to the pertinent diagnostic criteria used to 
evaluate the Veteran's left foot and ankle disability.  
Further, based on a review of the testimony of the Veteran 
and his wife during his May 2008 Travel Board hearing, the 
Board finds that the clinical findings reported in the 
September 2006 VA examination report may not reflect the 
current state of the Veteran's left foot and ankle 
disability.  Therefore, the Board finds that a new 
examination is warranted to determine the current nature and 
extent of the Veteran's left foot and ankle peripheral 
sensory neuropathy.  Such information would be useful in the 
de novo adjudication of the veteran's claim.

During his May 2008, Travel Board hearing, the Veteran 
testified that he had received treatment at the Minneapolis 
VA Medical Center "probably a couple years ago."  
(Transcript (T.) at page (pg.) 20).  While the record does 
reflect treatment records from such facility dated in April 
and May 2006, they do not appear to pertain to the Veteran's 
left foot and ankle peripheral neuropathy.  Therefore, the 
Board finds that an attempt should be made to locate and 
associate any ongoing treatment records pertaining to the 
Veteran's left foot and ankle peripheral neuropathy from such 
facility and/or any other VA facility.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for his left ankle and foot 
peripheral neuropathy since March 2006.  
After securing the necessary 
authorizations for release of this 
information, the RO should seek to 
obtain copies of all treatment records 
referred to by the veteran, including 
from the Minneapolis VA Medical Center.


2.  The Veteran should then be afforded a 
VA examination by the appropriate 
specialist (preferably a neurologist) to 
determine the current nature, extent and 
severity of his service-connected left 
foot and ankle peripheral neuropathy.  
All necessary tests, including EMG 
studies if deemed necessary, should be 
performed.  

The examiner should specifically comment 
on whether the Veteran has any left foot 
and ankle sensory and/or motor 
impairment.  If it is found that the 
Veteran has left foot and ankle sensory 
impairment, then the examiner should 
indicate whether such impairment is 
manifested by complete or incomplete 
paralysis.  If it found that the 
paralysis is incomplete, the examiner 
should then indicate whether the degree 
of impairment is mild, moderate, 
moderately severe, or severe, with marked 
muscle atrophy.  

The claims folder should be made 
available to the examiner in conjunction 
with the examination.  The examiner 
should be provided a full copy of this 
remand, and he or she is asked to 
indicate that the claims file has been 
reviewed.  The examiner should review the 
results of any testing prior to 
completion of the report and should 
detail the Veteran's complaints and 
clinical findings, clinically correlating 
his complaints and findings to each 
diagnosed disorder.  Please also discuss 
the rationale of all opinions provided.

3.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefit 
sought remains denied, the Veteran and 
his representative should be issued a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




